Citation Nr: 1742337	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hip disorders, to include as secondary to service-connected bilateral foot disabilities.  

2.  Whether a timely substantive appeal was filed to a February 2012 rating decision that denied service connection for disorders of the low back and bilateral knees.  


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  A disorder of either hip did not manifest during service and was not caused by any in-service disease, injury, or event during service, and symptoms of arthritis of the hip were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

2.  A disease of either hip is not due to, the result of, or is otherwise aggravated by a service-connected disability.  

3.  In a February 2012 rating decision, the RO denied service connection for disorders of the low back and bilateral knees.  The Veteran was provided notice of this rating decision in a February 27, 2012, letter.  

4.  In December 2012, the Veteran submitted a timely notice of disagreement (NOD) as to the February 2012 rating decision.  

5.  On September 13, 2013, the RO mailed the Veteran a statement of the case addressing the bilateral knees and low back issues.  

6.  A VA Form 9 dated October 3, 2013, regarding bilateral knees and low back was received by VA on January 24, 2014.  


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in service nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for timely filing a substantive appeal to the February 2012 rating decision have not been met; thus, the request for appellate review of the issues of service connection low back and bilateral knees is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for bilateral hip disorders.  He asserts these disorders are due to or have been aggravated by his service-connected foot disabilities, bilateral plantar fasciitis with heel spurs, midfoot degenerative joint disease, metatarsalgia, and hammertoes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As an initial matter, the Veteran's service treatment records are negative for any diagnosis of or treatment for a disorder of either hip, and such a disorder did not manifest to a compensable degree for many years after service separation in May 1967.  Additionally, he does not assert in-service onset of a bilateral hip disorder; rather, his sole contention is that a bilateral hip disorder is due to, the result of, or aggravated by a service-connected disability.  Review of the record indicates onset of degenerative joint disease of the bilateral hips in approximately 2008, many years after service separation.  As such, service connection on a direct basis for a bilateral hip disorder is not warranted.  

Addressing next the issue of service connection on a secondary basis, the Veteran has been granted service connection for bilateral plantar fasciitis with heel spurs, midfoot degenerative joint disease, metatarsalgia, and hammertoes at toes 2-5.  He contends that his current hip disorder has been caused or aggravated by his service-connected bilateral foot disorders.  

VA has obtained medical opinion evidence in order to develop the claim.  On VA orthopedic examination of the Veteran's hips in January 2013, he was diagnosed with degenerative joint disease, minimal, of the bilateral hips.  This diagnosis was confirmed by X-ray.  The Veteran reported onset of his bilateral hip pain in approximately 2008 and this pain worsened with use.  

After examining the Veteran and reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's bilateral hip disorder was due to, the result of, or aggravated by a service-connected disability or disabilities, to include bilateral plantar fasciitis of the feet, with heel spurs, degenerative joint disease of the midfoot bilaterally, metatarsalgia, and hammertoes.  Rather, according to the examiner, the bilateral degenerative joint disease of the hips was consistent with the Veteran's age and obesity and unrelated to his feet.  

The Veteran was afforded another orthopedic examination in May 2013, at which time a diagnoses of degenerative joint disease of the bilateral hips was confirmed.  He gave a history of bilateral hip pain, beginning approximately 8 years previously.  The claims file was also reviewed by the examiner in conjunction with the examination.  

Regarding the etiology of the bilateral hip disorder, the examiner, a VA physician, opined that it was less likely than not that any current disorder of either right hip was due to or as a result of his service connected bilateral plantar fasciitis with heel spurs, midfoot degenerative joint disease, metatarsalgia, and hammertoes at toes 2-5.  While the Veteran did have degenerative joint disease of his lower back, bilateral hips, and bilateral knees, the examiner noted that degenerative arthritis was multifactorial in origin.  

In the physician's medical opinion, the Veteran's degenerative joint disease of the hips was not the result of his bilateral service connected foot condition, but rather as a result of normal aging.  The Veteran did not suffer an injury to either his hips or knees while in the service, according to the service treatment records and stated that once he obtained insoles, he did not have as many issues with his feet.  

By the Veteran's own report, he walked with a normal gait for many years prior to the pain that he currently had in his knees and hips.  Thus, based on these facts, the examiner opined that it was less likely than not that the current bilateral degenerative joint disease of the hips was caused or aggravated beyond its natural progression by the service connected foot conditions.  

According to the examiner, degenerative joint disease was a slowly progressive disease.  The natural course was as the Veteran described to the examiner during the examination.  He stated that he had occasional pain initially, and this pain had slowly increased over the last 8 years.  He had acute exacerbations caused by increased activity and changes in the weather.  He obtained relief by using NSAIDs and rest.  The examiner opined that this was the natural course of degenerative joint disease and there was no evidence that the degenerative joint disease had progressed beyond its natural course.  

In support of his claim, the Veteran submitted a December 2012 statement from D.R.C., M.D., a private physician.  Dr. C. reported treating the Veteran for a variety of disabilities of the feet and lower extremities, and confirmed a current diagnosis of slight bilateral osteoarthritis of the hips.  In his statement, however, Dr. C. did not address the etiology of the hips, however; rather, he only opined regarding the osteoarthritis of the Veteran's knees, which was "likely related to his foot problems."

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, separate VA examiners in January and May 2013 examined the Veteran and reviewed his medical history.  Upon completion of their evaluation, both confirmed current diagnoses of degenerative joint disease of the bilateral hips; however, both also concluded that it was less likely than not that these disorders were due to or aggravated by any service-connected disabilities of the feet.  In considering these opinions, each opinion provider is generally, to varying degrees, a competent medical expert.  As such, their opinions are considered highly probative.  

Next, the December 2012 private examiner's opinion is of lesser probative value in that it fails to specifically address the Veteran's hips, focusing solely on his osteoarthritis of the bilateral knees.  Thus, the Board grants greater probative weigh to the January and May 2013 VA medical opinions.  Because the preponderance of the evidence is against the claim, service connection for bilateral hip disorders is denied, as this disorder is not due to, the result of, or aggravated by the service-connected disabilities of the Veteran's feet.  

The Veteran has himself asserted that his bilateral hip disorders are due to or aggravated by a service-connected disability.  As a layperson, however, he is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

However, orthopedic disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  He is also not reporting an expert opinion as told to him, and his lay contentions have not subsequently been confirmed by a competent expert.  

In conclusion, the preponderance of the evidence is against the award of service connection for bilateral hip disorders on any basis, and the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Timeliness of Substantive Appeal

The Board's authority to review an adverse Agency of Original Jurisdiction (AOJ) decision is initiated upon a claimant's submission of an NOD and completed by a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. §§ 7105(a); 38 C.F.R. § 20.200.  As relevant to the instant case, a substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information. 38 C.F.R. § 20.202.  

In this regard, a substantive appeal should set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination being appealed.  The Board will construe such arguments in a liberal matter for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

A substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).  In determining its jurisdiction, the Board must be cognizant that the VA adjudicative system is non-adversarial and pro-claimant in nature wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d).  

The AOJ issued a rating decision in February 2012, which denied service connection for low back and bilateral knee disorders.  In December 2012, the Veteran submitted a timely NOD as to these issues.  Thereafter, in September 2013, the AOJ issued a SOC, and there is no indication that such was returned as undeliverable.  A timely substantive appeal, however, was not received from the Veteran.  A VA Form 9 was received by VA on January 24, 2014, according to the date stamp, but receipt of this document was found by the AOJ to be untimely.  

In January 2014, the AOJ notified the Veteran of the potential jurisdictional defect and gave him the opportunity to present written argument and additional evidence relevant to jurisdiction, and to request a hearing to present oral argument on the jurisdiction question.  In response, he initiated and perfected a timely appeal of the issue of timeliness of his substantive appeal.  

The 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  As a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See Percy, 23 Vet. App. at 45.  

VA, however, has not waived this requirement in this case and declines to do so at this time.  Here, unlike in Percy, VA has not by its actions implicitly waived timely receipt of a substantive appeal from the Veteran addressing these issues.  Furthermore, the AOJ specifically informed him they were closing out his appeal as to such issues.  As such, the issue of timeliness of the substantive appeal has not been waived at any time, either explicitly or implicitly. 

Based on the foregoing, the Veteran did not file a timely substantive appeal as to the issues of entitlement to service connection for bilateral knees and low back disorders.  Accordingly, the Board does not have jurisdiction to review the instant appeal as to those issues and they are dismissed.

Finally, the Board must address compliance with VA's duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon review of the record, the Board finds there is no indication in this record of a failure to notify, and none has been asserted by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained thorough medical examinations for the disability at issue. The Veteran has made no specific allegations as to the inadequacy of any medical evidence.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  


ORDER

Service connection for bilateral hip disorders is denied.  

A substantive appeal was not timely filed to a February 2012 rating decision that denied service connection for disorders of the low back and bilateral knees, and the appeal as to those issues is dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


